COX, Circuit Judge,
concurring in part and dissenting in part:
I concur in the result reached by the majority to the extent that they find illegal the billing of court costs to tenants against whom eviction actions were improperly brought. I find it unnecessary to consult either the Brooke Amendment or HUD regulations to reach this conclusion. No one suggests that there is a provision in the lease that would permit Dade County to improperly sue its tenant for eviction and then bill the tenant for court costs. In the absence of such a provision in the lease, there would appear to be no basis under Florida landlord and tenant law for Dade County to bill the tenant for court costs.
Dade County contends, however, that there are two groups of tenants in the class: one group against whom eviction actions were properly brought and another group against whom eviction actions were improperly brought. Dade County further argues that those tenants against whom eviction actions were properly brought are not entitled to relief under the Brooke Amendment and HUD regulations. I agree, and to the extent that the majority opinion holds otherwise, I respectfully dissent. The class, as defined, includes tenants against whom eviction actions were properly filed and from whom rent was thereafter accepted, with the tenants consequently being billed for court costs. Stated otherwise, the class definition includes defaulting tenants allowed to “cure” their default and pay court costs actually incurred by Dade County in the eviction proceedings. Permitting such tenants to “cure” defaults in this way does not, in my view, violate either the Brooke Amendment or HUD regulations. Neither the Brooke Amendment nor HUD regulations explicitly address this issue.
The plaintiff, responding to Dade County’s contention that the class includes tenants against whom eviction actions were properly brought, presents two arguments. First, the plaintiff argues that the stipulation does not refer to any tenants who were delinquent in their rent payments or otherwise in default. The stipulation is indeed silent on this subject, and from it we learn only that one tenant — the plaintiff Miles — had an eviction action filed against her that was without merit. We are left to speculate about how many members of the plaintiff class are in one group and how many are in the other. The problem with the plaintiffs argument — that the stipulation does not tell us who of these several thousand tenants had eviction actions properly filed against them — is that it would require the defendant to prove how many members of the plaintiff class are not entitled to relief. This misplaces the burden of proof. In a case where all members of the plaintiff class have received relief, it is not sufficient for the plaintiff to say that the defendant has not proved how many members of the class are not entitled to relief.
The plaintiffs second argument is that the stipulation does not prove that there were any settlement agreements that included an agreement to pay court costs. While that is true, the class includes all past and present tenants who have been charged court costs despite the fact that eviction proceedings brought against them were dismissed or otherwise settled without judicial imposition of court costs.1 Again, the plaintiff misplaces the burden of proof. Since the class includes tenants who settled, it is the plaintiffs burden to establish entitlement to relief.
Where eviction proceedings have been properly initiated against a tenant, I find nothing in the Brooke Amendment or HUD regulations that prohibits the amicable disposition of the eviction action under terms that call for the defaulting tenant to pay court costs. The majority no doubt mean well, but I fear that the result in this case may discourage the termination of litigation. If in the future Dade County wants to collect court costs necessarily and legitimately incurred, it may well say “see you *1536in court” to a tenant who wants to cure a default. If it does, it is clear under HUD regulations that it can then collect judicially imposed court costs. See 24 C.F.R. § 966.6(h) (1989).

. The complaint as last amended alleges that this is an action “challenging defendants’ policy and practice of charging tenants for court costs as a result of eviction actions even though the eviction action was dismissed or compromised without an award of court costs.” (Emphasis added.)